Case 18-01276        Doc 48     Filed 03/11/19     Entered 03/11/19 15:43:43          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18 B 01276
         Crystal R Rogers

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/16/2018.

         2) The plan was confirmed on 04/18/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/16/2018.

         5) The case was Dismissed on 08/29/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01276             Doc 48         Filed 03/11/19    Entered 03/11/19 15:43:43                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $4,125.00
           Less amount refunded to debtor                                $275.00

 NET RECEIPTS:                                                                                            $3,850.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,846.50
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $173.32
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,019.82

 Attorney fees paid and disclosed by debtor:                         $340.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 1stprogress/1stequity/                  Unsecured         226.00           NA              NA            0.00       0.00
 Aargon Agency Inc                       Unsecured         195.00           NA              NA            0.00       0.00
 Advocate South Suburban                 Unsecured         300.00           NA              NA            0.00       0.00
 American Infosource                     Unsecured      2,429.00            NA              NA            0.00       0.00
 Americash Loan                          Unsecured      1,000.00            NA              NA            0.00       0.00
 Archerfield Funding LLC                 Unsecured         500.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                  Unsecured      1,000.00       1,050.60        1,050.60           0.00       0.00
 Bank of America                         Unsecured         431.00           NA              NA            0.00       0.00
 Capital Accounts                        Unsecured          62.00           NA              NA            0.00       0.00
 CashNet USA                             Unsecured         500.00           NA              NA            0.00       0.00
 Central DuPage Hospital                 Unsecured          45.00           NA              NA            0.00       0.00
 Charles Amenta                          Unsecured          60.00           NA              NA            0.00       0.00
 Chase Receivables                       Unsecured         218.00           NA              NA            0.00       0.00
 Chicagoland Foot & Ankle                Unsecured         285.00           NA              NA            0.00       0.00
 Citibank                                Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      3,985.00       4,521.48        4,521.48           0.00       0.00
 Collection Bureau of Hudson Valley      Unsecured         654.00           NA              NA            0.00       0.00
 Community Care Network                  Unsecured          60.00           NA              NA            0.00       0.00
 Cook County Health and Hospitals        Unsecured         243.00           NA              NA            0.00       0.00
 Dental Works                            Unsecured         100.00           NA              NA            0.00       0.00
 First Progress                          Unsecured         100.00           NA              NA            0.00       0.00
 Geico Casualty                          Unsecured          88.00           NA              NA            0.00       0.00
 Great American Finance Company          Unsecured      3,209.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         98.40           98.40           0.00       0.00
 Illinois Dept of Revenue 0414           Priority       1,000.00       1,017.43        1,017.43           0.00       0.00
 Internal Revenue Service                Priority       4,710.00       3,176.80        3,176.80           0.00       0.00
 Internal Revenue Service                Unsecured           0.00        182.28          182.28           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         570.00        570.37          570.37           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         530.00        530.06          530.06           0.00       0.00
 JP Morgan Chase                         Unsecured         100.00           NA              NA            0.00       0.00
 K Jordan                                Unsecured         220.00        218.62          218.62           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-01276              Doc 48      Filed 03/11/19    Entered 03/11/19 15:43:43                 Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled        Asserted      Allowed         Paid           Paid
 Luther Appliances & Furniture Sales   Unsecured      3,454.00         3,116.61      3,116.61           0.00         0.00
 Medical Business Bureau               Unsecured         100.00             NA            NA            0.00         0.00
 Midland Funding LLC                   Unsecured           0.00             NA            NA            0.00         0.00
 Midland Funding LLC                   Unsecured         100.00          559.26        559.26           0.00         0.00
 Midwest Orthopedics                   Unsecured          40.00             NA            NA            0.00         0.00
 Miramed Revenue Group                 Unsecured         294.00             NA            NA            0.00         0.00
 Montgomery Ward                       Unsecured         650.00          654.51        654.51           0.00         0.00
 NCC                                   Unsecured         125.00             NA            NA            0.00         0.00
 Northwest Specialists for Women       Unsecured          40.00             NA            NA            0.00         0.00
 Northwestern Medicine                 Unsecured         500.00             NA            NA            0.00         0.00
 Porania                               Unsecured         500.00             NA            NA            0.00         0.00
 Progressive Insurance Company         Unsecured      2,835.00         2,835.28      2,835.28           0.00         0.00
 Quantum3 Group                        Secured       20,374.00       17,590.96       7,575.00        708.40       121.78
 Quantum3 Group                        Unsecured            NA       10,015.96     10,015.96            0.00         0.00
 RMCB                                  Unsecured          65.00             NA            NA            0.00         0.00
 Rush University Internists            Unsecured          25.00             NA            NA            0.00         0.00
 Rush University Medical Center        Unsecured         100.00             NA            NA            0.00         0.00
 Smith Centers for Foot                Unsecured         443.00             NA            NA            0.00         0.00
 Southwest Medical Affiliates          Unsecured          60.00             NA            NA            0.00         0.00
 Spark Energy Gas                      Unsecured         100.00             NA            NA            0.00         0.00
 Sprint                                Unsecured         100.00             NA            NA            0.00         0.00
 Steven Pearl DDS                      Unsecured          55.00             NA            NA            0.00         0.00
 Tempoe Financial                      Unsecured         100.00             NA            NA            0.00         0.00
 Tmobile Financial                     Unsecured         100.00             NA            NA            0.00         0.00
 U Of I Employees CU                   Unsecured          55.00           54.98         54.98           0.00         0.00
 United States Dept Of Education       Unsecured     64,024.00       64,147.66     64,147.66            0.00         0.00
 University of IL Medical Center       Unsecured         100.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00              $0.00                   $0.00
       Mortgage Arrearage                                             $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                    $7,575.00            $708.40                 $121.78
       All Other Secured                                              $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                   $7,575.00            $708.40                 $121.78

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                      $0.00                $0.00                 $0.00
        All Other Priority                                        $4,194.23                $0.00                 $0.00
 TOTAL PRIORITY:                                                  $4,194.23                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                  $88,556.07                   $0.00                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01276        Doc 48      Filed 03/11/19     Entered 03/11/19 15:43:43            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $3,019.82
         Disbursements to Creditors                               $830.18

 TOTAL DISBURSEMENTS :                                                                       $3,850.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
